95 F.3d 1160
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jeremy VOSS, Defendant-Appellant.
No. 95-30339.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 6, 1996.*Decided Aug. 8, 1996.

Before:  GOODWIN, BRUNETTI, and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Voss appeals the denial of his motion to dismiss an indictment entered 14 years before his arrest on tax evasion charges.  Speedy trial challenges are evaluated under a four part test:  " '(1) whether delay before trial was uncommonly long, (2) whether the government or the criminal defendant is more to blame for that delay, (3) whether, in due course, the defendant asserted his right to a speedy trial, and (4) whether he suffered prejudice' because of the delay."   United States v. Beamon, 992 F.2d 1009, 1012 (9th Cir.1993) (quoting  Doggett v. United States, 505 U.S. 647, 651 (1992)).


3
Where the government proceeds with reasonable diligence, a speedy trial claim necessarily fails unless the defendant can show specific prejudice.   United States v. Aguirre, 994 F.2d 1454, 1456 (9th Cir.1993).  The district court's finding of reasonable diligence was not clearly erroneous.  As Voss has not shown specific prejudice, the district court did not err in denying his motion to dismiss.  See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3